Per Curiam.

Information against Henry Weaver, alleged to be a colored man, for disturbing a common school.
Motion to quash overruled. This was right, as the information charged a disturbance, irrespective of the question of the color of the person._
On the trial, the defendant offered two persons as wit" nesses, but the prosecuting attorney “objected to their being sworn unless the defendant would admit that said witnesses were niggers, and that the defendant was a *411mulatto, which the defendant refused to do,” and the witnesses were excluded. The defendant was convicted.
J. Baker, for the appellant.
D. C. Chipman, for the State.
The defendant had a right to have his proposed witnesses admitted or rejected according to the rules of law, to be applied by the Court, independent of any such conditions as were sought to be, and were, imposed. See, as to the admissibility of colored persons as witnesses, Woodward v. The State, 6 Ind. R. 492.
The judgment is reversed • with costs. Cause remanded, &c.